 GLACIER PACKING CO.Glacier Packing Co.,Inc. and Western Conference ofTeamsters,Food Processing Division,InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America and United Electrical,Radio and Machine Workers of America, Local1014.Cases 20-CA-7766 and 20-CA-7773June 27, 1973DECISION AND ORDERBY MEMBERSFANNING,KENNEDY AND PENELLOOn March 23, 1973, Administrative Law JudgeJames T. Rasbury issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The General Counsel filed abrief in support of the Decision and in opposition toRespondent's exceptions and a motion to strike decla-ration of Respondent's attorney. Respondent filed (1)a motion for special leave to file an answering brief Iand (2) an opposition to the General Counsel's mo-tion to strike declaration of Respondent's attorney.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,2and has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Glacier Packing Co., Inc., Sanger, Califor-nia, its officers, agents successors, and assigns, shalltake the action set forth in the said recommendedOrder.iThe motion wasdenied by theExecutiveSecretaryon June12, 19732As the record,exceptions,and briefs adequately present the issues andpositions of the parties,Respondent's request for oral argumentisherebydenied.JRespondent contends in its brief and the supporting declaration of itsattorney that the Administrative Law Judge erred in denying its motion forcontinuance on the ground that said attorney was detained at another BoardproceedingAlthough we find that the declaration was properly filed, weconclude, for reasons givenby the AdministrativeLaw Judge,that he ruledcorrectlywith respect of the motion for continuanceDECISIONSTATEMENT OF THE CASE597JAMES T. RASBURY, Administrative Law Judge: This co-t-solidated case was tried before me in Fresno, California, )nFebruary 27, 1973, on a consolidated complaint allegingthat Respondent had violated Section 8(a)(1) of the Nation-alLabor Relations Act, as amended (herein the Act).'Respondent's answer denied the commission of any unfairlabor practices.Attorney William C. Wright of the firm of Littler, Men-delson & Fastiff made a special appearance on behalf ofRespondent for the limited purpose of presenting and argu-ing a motion for continuance. After hearing argument insupport of the motion as made by Attorney Wright, and theargument in opposition to the motion as made by GeneralCounsel, a brief recess was taken to give the AdministrativeLaw Judge an opportunity to review the instruments com-prising the formal file as a further basis for ruling on themotion. Because these instruments reflect the inordinatedelay occurring herein, and thus were vital considerationsin the decision to deny the motion for continuance, but arenot set forth in the transcript, it seems appropriate to brieflyinclude the chronology of events as "Appendix B" to beattached hereto as a part of this Decision.Upon denying Respondent's motion for a further contin-uance, the General Counsel was directed to go ahead andpresent his proof.Upon the entire record including my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONSIJURISDICTIONThe complaint alleges and the Respondent admits in itsanswer that Respondent is a California corporation with aplace of business at Sanger, California, where it is engagedin the processing of frozen food products. During the pastyear in the course and conduct of its business operations,Respondent sold and shipped goods and products valued inexcess of $50,000 directly to purchasers located outside theState of California. I find that at all times material hereinRespondent has been an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.iThe complaint was based on an initial charge filed in Case 20-CA-7766on September 7, 1972, with a copy served on Respondent on the same dateA first amended charge in Case 20-CA-7766 was filed on November 28,1972, and a copy served on Respondent on the same date The initial chargeinCase 20-CA-7773 was filed on September 8, 1972, with a copy servedRespondent on the same date A first amended charge in Case 20-CA-7773was filed on November 10, 1972, with a copy served on Respondent on thesame date The cases were consolidated by the Regional Director for Region20 pursuant to Section 102 33 of the Board's Rules and Regulations,Series8, as amended, the consolidated complaint was served on Respondent onNovember 30, 1972204 NLRB No. 103 598DECISIONS OF NATIONAL LABOR RELATIONS BOARD11THE LABORORGANIZATIONS INVOLVEDits other plants. Studdard then related the health and medi-cal insurance, the vacation pay, and the pension programthat were paid for by the parent corporation at the otherplants.When questioned concerning these benefits onlybeing available to employees that had worked a certainnumber of hours, the witness testified that Studdard repliedthat under the Seabrook policy all employees received thesebenefits after working for 60 days. Urrita said that Studdardstated these were the benefits the employees would receiveif the Union did not get in. The witness testified that shequestioned Studdard about the fact that he was makingpromises to which he responded that he was not. The wit-nesstestified that she had a number of conversations withMr. Napolitano in which he told her that she should allowthe people to give Seabrook a chance. "And he also said wedidn't need a union there that the company-what could weget from the union that the company couldn't give us. Andhe said that we didn't need the union, that I could go, youknow, get a committee or a lot of people and go and talkto the company and that we could bargain and get, youknow, things done by ourselves without a union."Mrs. Aurora Hernandez testified that she has been em-ployed by the Respondent and has worked on the produc-tion line for almost a year. She said she attendedmeetingsin a trailerduring the summer of 1972 which were conduct-ed by Bob Studdard. The witness testified that Studdard"told us that he could give us benefits that other plants had,ifwe gave him a chance and Seabrook." In response to aquestion concerning what further Mr. Studdard had said,the witness replied: "He told us that if a union was votedin that all he'd have to do was just go in and say-and listento negotiations and not agree to anything; and that if aunion was voted in and there was a strike, we stood a chanceof being replaced permanently; and also, if there was astrike and the cost became too high for the company, thatthey would be shut down permanently." The witness identi-fiedGeneral Counsel's Exhibit 2 as a handbill which shehad been handed by a young boy who was passing out thehandbills while on property owned by Respondent. Thewitness testified that at the time she received the handbillthe employees were not receiving paid holidays or vaca-tions,and did not have a pension plan. Mrs. Hernandezstated she had had one conversation with Napolitano aboutSeptember 7, 1972, at which time she questioned him con-cerning the handbill. According to the witness Napolitanoreplied: "Those were things we could have if we didn't votea union in." Mrs. Hernandez stated that Napolitano usedthe name of Juan Martinez.Mrs. Mary Morales testified she has been employed byRespondent for about 6 years and that she attended meet-ingsduring the summer of 1972 which were conducted byBobby Studdard. The witness testified that Studdard toldthe employees that if they had problems they could bringtheir problems to him and "that he would try to help usout." The witness testified that at one of the meetings shehad asked a number of questions and at one point Studdardsaid to her: "I wish I had you on my side. If I win thiselection, I'm going to make sure you're sitting next to me inmy office as my assistant." The witness identified GeneralCounsel's Exhibit 2 as the handbill which she had beengiven by a lady employed in the office of Respondent.The Western Conference of Teamsters, Food ProcessingDivision, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, and the U-nited Electrical, Radio and Machine Workers of America,Local 1014, are labor organizations within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssueHas Respondentby theacts and conduct of its agentsinterfered with,restrained,or coerced employees in the ex-ercise of their rights as guaranteedby Section 7 of the Act?B. The FactsRichard Napolitano testified that he was contacted bylawyers in San Francisco and requested to talk to Mr. BobStuddard in Sanger, California, concerning employment.Mr. Studdard was identified as the personnel manager forSeabrook Farms, the parent corporation of the Respondent.Napolitano testified that he was hired by Studdard to go toSanger and talk to the employees of Respondent concerningunionization. Napolitano said that he had free access to allof the employees on both the day and night shifts.Napolitano testified: "I would mingle with them and tryto explain to them the benefits that they would receivewithout having to have a union come in." After visiting withthe employees and hearing their gripes and complaints, thewitness said he discussed these with Bob Studdard and laterthat he told the employees, "I had talked to Bob, and hewould go ahead and see what he could do, as far as theconversations that him and I had about the conditions thatthe workers would complain about."Napolitano testified that he sometimes used the names ofGonzales, Rodriguez, and Martinez because he was tryingto hide his real identity from the workers. Napolitano testi-fied that he had been involved in the labor movement previ-ously and that he at one time had been a lieutenant to CesarChavez, but had defected and since his defection had spenttime speaking to farm workers all over California as well asother parts of the country trying to make them understandwhat the Chavez movement meant and what it would do tothe farm workers. Napolitano testified that he worked forRespondent until 2 or 3 days prior to the election and thathe received a total of $700 for his 4 days' work among theemployees.Alice Urrita testified that she has been employed by Re-spondent since March 1972 and that in the latter part ofAugust or the first part of September she attended twoemployee meetings that were conducted by Studdard. Thesemeetings were held in a trailer that was located on thecompany property and approximately 20 other employeesof the Respondent attended each of these meetings at thesame time she attended. Witness said that Studdard startedhis speech by stating that he couldn't make any promises orguarantees because of the federal law but that he would tellthe employees what other Seabrook employees received at GLACIER PACKING CO.AnalysisThe testimony of General Counsel's witnesses stands inthe record unrefuted. Moreover, I was impressed with thehumble sincerity and earnestness of the witnesses. I believetheir testimony to be entirely credible. The evidence needsno detailed legal analysis. The statements attributed toStuddard clearly constituted promises of benefits if the em-ployees voted against the Union; Studdard's remarks con-stituted veiled threats as to what might occur in the eventthe Union was voted in; the handbill (G.C. Exh. 2) carriesa connotation that Glacier Packing Co. employees will re-ceive additional employment benefits. Napolitano's owntestimony as to the role he played for Respondent clearlyestablishes interference with the employees'rights as guar-anteed in Section 7 of the Act. Studdard and Napolitano areagents of Respondent and their course of conduct and actsmay be attributed to the Respondent.The allegation of the complaint relating to the interroga-tion of employees on the part of Alberta Cade was deletedat the hearing.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, as set forthin section III,above, occurring in connection with the operations of Re-spondent set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several states and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that Respondent engaged in,and is engag-ing in, certain unfair labor practices, I shall recommend thatit cease and desist therefrom and that it take certain affirma-tive action which I find necessary to remedy and remove theeffects of the unfair labor practices and to effectuate thepolicies of the Act. Because of the nature and extent of theunfair labor practices engaged in by Respondent, I deem itnecessary to recommend that Respondent cease and desistfrom in any other manner infringing on the rights of em-ployees as guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce, anda business affecting commerce, within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Unions are labor organizations within the mean-ing of Section2(5) of the Act.2.By questioning employees concerning their concertedactivities, by promising employees benefits which do notnow prevail in the event the employees vote against theUnion, and by threatening employees with the possible lossof jobs in the event the Union is voted in, Respondent hasviolated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor599practices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,upon the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER2Respondent,Glacier Packing Co., Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating the employees regarding their concert-ed activities.(b)Making promises of employment benefits to employ-ees calculated to induce them to vote against the participat-ing Unions in a Board-conducted election.(c)Threatening employees with loss of employment, orclosing of the entire plant, in the event the employees selecta union as their representative.(d) In any like or related manner interfering with, re-straining, or coercing the employees in their rights and ef-forts to bargain collectively or to assert and enjoy theirrights as guaranteed under Section 7 of the National LaborRelations Act, as amended.2.Take the following affirmative action which will effec-tuate the policies of the Act:(a) Post in Respondent's plant located at Sanger, Califor-nia, copies of the attached notice marked "Appendix A".3Copies of said notice, on forms provided by the Board'sRegional Director for Region 20, after being signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof and main-tained by it for a period of 60 days thereafter, in conspicu-ous places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director for Region 20, in writ-ing within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.2 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes3 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe National Labor Relations Act gives you as em-ployees the following rights:To engage in self-organization, to form, join, orhelp unions.To bargain collectively through a representative ofyour own choosing.To act together with other employees, to bargaincollectively for mutual aid or protection, and, if youwish, not to do any of these things.WE WILL NOT interrogate or question our employeesregarding their concerted activities.WE WILL NOT make promises of employment benefitsto employees calculated to solicit their vote against theUnion, or otherwise interfere with the free choice of theemployees in the selection of their representative.WE WILL NOT threaten our employees with the loss ofemployment or the closing of this plant in the event theemployees should select a union as their representativein a National Labor Relations Board-conducted elec-tion.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights and efforts to bargain collectively or toassert and enjoy their rights as guaranteed under Sec-tion 7 of the National Labor Relations Act, as amend-ed.GLACIER PACKING CO, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed-to the Board's Office, 13018FederalBuilding,Box 36047, 450 Golden Gate Avenue, SanFrancisco, California 94102. Telephone 415-556-0335.APPENDIX B1.Sept. 7, 1972, charge filed in Case 20-CA-7766 andRespondent advised.2.Sept. 8, 1972, charge filed in Case 20-CA-7773 andRespondent advised.3.Nov. 10, 1972, amended charge filed alleging violationof Sec. 8(a)(1) in Case 20-CA-7773 and Respondent ad-vised.4.Nov. 28, 1972, amended charge filed alleging violationof Sec. 8(a)(1) in Case 20-CA-7766 and Respondent ad-vised.5.Nov. 30, 1972, consolidated complaint served on Re-spondent fixing Jan. 30, 1973, as date for hearing.6.Dec. 7, 1972, Respondent's counsel, Allen W. Teagle,of the Littler, Mendelson & Fastiff firm requested an exten-sion of the answer date to Jan. 5, 1973.7.Dec. 8, 1972, Regional Director granted Respondent'srequest to file answer on Jan. 5, 1973.8. Jan. 5, 1973, Respondent filed answer to consolidatedcomplaint.9. Jan. 5, 1973, Respondent filed: (a) motion to severcases; (b) bill of particulars demanding 21 separately statedspecificationsand particulars relating to the GeneralCounsel's consolidated complaint; (c) motion to strike; (d)motion to make more definite10. Jan. 12, 1973, General Counsel filed motion in oppo-sition to Respondent's motions to sever, to strike, to makemore definite, and bill of particulars.11. Jan. 16, 1973, Respondent, by its attorney, Allen W.Teagle, requested postponement of hearing from Jan. 30 toa date after Mar. 10, 1973.12. Jan. 17, 1973, Administrative Law Judge Irving Ro-gosin denied all of Respondent's motions.13. Jan. 22, 1973, Regional Director rescheduled thehearing to Feb. 27, 1973.14.Feb. 21, 1973, Respondent, by its attorney, Allen W.Teagle, requested a continuance until the latter part of Mar.1973.15.Feb. 22, 1973, Regional Director denied further con-tinuance and advised parties; case remained scheduled forFeb. 27, 1973.16.Feb. 23, 1973, Respondent, by its attorney, Wesley J.Fastiff, renewed request for continuance until after Mar. 26,1973.17.Feb. 26, 1973, Regional Director again denied furtherpostponement of the hearing date.